IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,375-01


                 EX PARTE SHELTON WADE MONTGOMERY, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 4762A IN THE 100TH DISTRICT COURT
                              FROM CARSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

aggravated sexual assault and sentenced to imprisonment for twenty and twenty-five years. The

Seventh Court of Appeals affirmed his convictions. Montgomery v. State, 415 S.W.3d 580 (Tex.

App.—Amarillo 2013).

        Applicant contends that trial counsel rendered ineffective assistance because, among other

things, he failed to investigate and present mitigation witnesses at the punishment hearing.
                                                                                                      2

         On June 24, 2015, we remanded this application and directed the trial court to order counsel

to respond and to determine whether counsel’s conduct was deficient and Applicant was prejudiced.

On September 9, we received an order from the trial court. After reviewing an affidavit filed by

counsel, the trial court found that his representation was not deficient and that his failure to call

witnesses was a legitimate trial strategy. Counsel’s affidavit was not, however, forwarded with the

supplemental record. Accordingly, the trial court shall order the District Clerk to forward a copy of

his affidavit to this Court as a supplemental record.

         On September 10, Applicant filed objections in this Court to the trial court’s findings and

conclusions. He contends, among other things, that he never received notice that the trial court had

made findings and conclusions. When a trial court makes findings and conclusions, a copy shall be

immediately sent to all parties in a case. TEX . R. APP . P. 73.4(b)(2); see also TEX . CODE CRIM .

PROC. art. 11.07, § 7. If the District Clerk has not already done so, the trial court shall order her to

immediately send Applicant a copy of the trial court’s findings and conclusions.

         This application will be held in abeyance. Counsel’s affidavit shall be forwarded to this

Court within 15 days of the date of this order. Any extensions of time shall be obtained from this

Court.



Filed: October 14, 2015
Do not publish